         Case 7:18-cv-06712-KMK Document 66 Filed 01/12/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ARCH SPECIALTY INSURANCE
 COMPANY,

                                Plaintiff,                      No. 18-CV-6712 (KMK)

        v.                                                               ORDER

 TDL RESTORATION, INC.,

                                Defendant.


KENNETH M. KARAS, United States District Judge:

                                             I. Background

       In support of its pending Motion for Summary Judgment, (Dkt. No. 52), Plaintiff Arch

Specialty Insurance Company (“Plaintiff” or “Arch”) has filed, inter alia: (i) a copy of

Commercial General Liability Policy No. AGL 003546500 (the “Policy”) issued to Defendant

TDL Restoration, Inc. (“Defendant” or “TDL”), (see generally Decl. of Sal A. Pellitteri

(“Pellitteri Decl.”) Ex. A (Dkt. Nos. 55-3, 55-4)); (ii) a copy of the audit that produced the

“Additional Premium” (as defined in ¶ 12 of the Pellitteri Declaration) at issue in this case (the

“Audit Report”), (see Pellitteri Decl. Ex. B (Dkt. No. 55-5)); and (iii) a copy of the “Audit

Endorsement” showing the results of the audit and the individual adjustments that produced the

Additional Premium, (see Pellitteri Decl. Ex. C (Dkt. No. 55-6)). Plaintiff argues that in

submitting these documents, along with the declaration of Sal. A. Pellitteri, who is responsible

for the collection of debts owed to Arch, it “has met its burden and is entitled to summary

judgment on its first cause of action, breach of contract.” (Pl.’s Mem. of Law in Supp. of Mot.

For Summ. J. (“Pl.’s Mem.”) 6 (Dkt. No. 53).)
         Case 7:18-cv-06712-KMK Document 66 Filed 01/12/21 Page 2 of 5




                                           II. Discussion

       As Plaintiff notes, (see id. at 5), “[a]n insurer establishes a prima facie case of liability for

insurance premiums on an audited policy by offering evidence: (1) showing that the policy was

issued to the insured; and (2) illustrating the computation of the earned premium established

through an audit of the insured’s books and records after the expiration of the policy period[,]”

Liberty Mut. Ins. Co. v. Thalle Constr. Co., Inc., 116 F. Supp. 2d 495, 500 (S.D.N.Y. 2000); see

also, e.g., Wausau Bus. Ins. Co. v. Sentosa Care LLC, 10 F. Supp. 3d 444, 457 (S.D.N.Y. 2014)

(same). It is also true, however, that a plaintiff does not carry its burden on a motion for

summary judgment “by simply dumping documents as exhibits to [its] motion.” Travelers Ins.

Co. v. Sequa Corp., No. 08-CV-10400, 2013 WL 12342419, at *5 (S.D.N.Y. Feb. 22, 2013),

vacated in part on other grounds on reconsideration, 2014 WL 12812403 (S.D.N.Y. Mar. 10,

2014). In Travelers, the plaintiffs submitted documents in support of their summary judgment

motion similar to those submitted here. See Travelers, 2013 WL 12342419, at *4 (noting that

the plaintiffs’ submissions included affidavits from a senior case manager familiar with the

defendant’s account, a copy of the relevant agreements, and certain valuations that gave rise to

the dispute). But as the court there explained, “[i]t is entirely unclear to those who are not

seasoned insurance professionals how th[e] numbers were applied to or derived from the

[plaintiffs’] formula [used] to determine premium amounts.” Id. “Unfortunately,” the court

continued,

       [the case manager’s] affidavits do not provide further assistance in deciphering the
       valuations. The affidavits simply reference the amount due, citing the valuation for
       the year at issue as if it were plainly self-explanatory. [The] [p]laintiffs do not point
       to any specific pages in their materials, . . . and do not explain the genesis of the
       numbers they assert. Had [p]laintiffs simply provided more meaningful statements
       from the affiant giving instruction on how to understand the documents they
       generated, confirming the premium calculations on summary judgment may have
       been much less time-consuming and much more successful for the [c]ourt.



                                                  2
          Case 7:18-cv-06712-KMK Document 66 Filed 01/12/21 Page 3 of 5




Id. at *5. Denying the motion for summary judgment, the court observed that without “some

guidance from [the] [p]laintiffs, the task of . . . trying to piece together numbers that relate to the

premium payment formula has proven to be insurmountable[,]” and because “[p]laintiffs have

provided no help, they have not shown the proper calculations of the premiums established

through an audit of the insured’s records, entitling them to judgment as a matter of law.” Id.

        Similarly, in Federal Insurance Co. v. Elf Aquitaine, Inc., 511 F. Supp. 2d 390 (S.D.N.Y.

2007), the plaintiff “made no attempt to explain how . . . 90 odd pages of insurance claims and

retrospective computations [submitted in support of its summary judgment motion] [were]

connected[,]” leaving the court to make sense of these submissions on its own, id. at 396.

Although the plaintiff in Federal Insurance asserted that it had provided all its calculations to the

court, it “never explain[ed] how any of the numbers in Exhibit 3 derive from the figures in

Exhibit 4, or how Exhibit 4’s figures supposedly arise from the numbers in Exhibit 5.” Id.

Although the court “tried to tick and tie the numbers itself, . . . without even a jot of guidance

from [the plaintiff], the task [proved] time consuming and, ultimately, impossible.” Id.

Accordingly, the court denied summary judgment. Id.; cf. Wasau, 10 F. Supp. 3d at 458

(granting the plaintiff’s motion for summary judgment where the plaintiff had provided “the

description and methodology for calculating the premiums and other costs” in two declarations

that “clearly and convincingly show[ed] each calculation”).

        Although the documentation Arch has submitted in support of its motion is not as

voluminous as that submitted in Travelers or Federal Insurance, the Court has found it equally

inscrutable. The Court has carefully examined the Policy, the Audit Report, and the Audit

Endorsement in an effort to discern precisely how the Additional Premium was calculated. The

Court recognizes, for example, that the figures in the “Premium” column on pages six through



                                                   3
            Case 7:18-cv-06712-KMK Document 66 Filed 01/12/21 Page 4 of 5




nine of the Audit Endorsement, when added together, equal the Additional Premium. (See

Pellitteri Decl. Ex. C, at 6–9.)1 It recognizes that at least some of the figures in the “Rate”

column on pages six and seven of the Audit Endorsement—specifically, $430.754, $48.566,

$566.487, and $30.911—appear to come from page six of the Policy. (Compare Pellitteri Decl.

Ex. C, at 6–7, with Pellitteri Decl. Ex. A, at 6.) But the origin of the remaining “Rate” figures—

$28.000, $58.770, $15.997, $57.007, $9,839, and $8.000—is unclear. (See Pellitteri Decl. Ex. C,

at 7–9.) Similarly, although the Court can trace the $37,128 “Audit Exposure” figure on pages

six and seven of the Audit Endorsement to the same figure on pages six and nine of the Audit

Report, (compare Pellitteri Decl. Ex C, at 6–7, with Pellitteri Decl. Ex. B, at 6, 9), it has not

identified the provenance of the $404,752 “Audit Exposure” figure on page six of the Audit

Endorsement, (see Pellitteri Decl. Ex. C, at 6). Even if the Court could determine where each

figure in the Audit Endorsement came from, it is still unclear how the final “Premium” figures

on pages six through nine of the Audit Endorsement were calculated. The Court has reviewed

the Policy and Audit Report but has not identified a formula or function that explains Plaintiff’s

calculations. Similarly, although Plaintiff has written that “the [A]udit [R]eport explains the

basis for the Additional Premium[,]” (Pl.’s Reply Mem. of Law in Further Supp. of Mot. for

Summ. J. (“Pl.’s Reply”) 4 n.5 (Dkt. No. 65)), that is true only in the narrowest sense. While the

“Comments” section on pages nine through 11 of the Audit Report contain short sentences

corresponding to different variances uncovered in the audit, (see, e.g., Pellitteri Decl. Ex. B, at 9

(“The variances in class codes 91342 and 97447 for NY are due to understatement of




        1 Unless otherwise noted, page references for exhibits refer to the ECF stamp at the top
of the page.


                                                  4
          Case 7:18-cv-06712-KMK Document 66 Filed 01/12/21 Page 5 of 5




estimates.”)), these cryptic notations do not aid the Court in understanding how these variances

impact the calculation of the Additional Premium.

       Although the Court reserves decision on whether to grant or deny Plaintiff’s Motion,

Plaintiff has one week to provide the Court with a supplemental affidavit explaining precisely

how the Additional Premium was calculated. The affidavit should be clear, methodical, and

painstaking in its explanation, and it should walk the Court through Plaintiff’s calculation with

reference to the exhibits Plaintiff already submitted in support of its Motion—namely, the

Policy, the Audit Report, and the Audit Endorsement. Plaintiff should also provide

documentation and explanation regarding its calculation of $6,476.61 in state taxes and fees,

which was based on its calculation of the Additional Premium. (See Pl.’s Mem. 3.)

       Following Plaintiff’s submission of its supplemental affidavit, Defendant may submit a

reply addressing any aspect(s) of Plaintiff’s affidavit.

                                           III. Conclusion

       Accordingly, it is hereby ORDERED that Plaintiff shall submit a supplemental affidavit

as described above no later than January 20, 2021. Defendant may file a reply no later than

January 27, 2021.

SO ORDERED.

 Dated:    January 12, 2021
           White Plains, New York

                                                              KENNETH M. KARAS
                                                             United States District Judge




                                                  5
